Case 6:16-cv-00286-JDK-KNM Document 35 Filed 10/14/20 Page 1 of 2 PageID #: 235




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

   RAPID COMPLETIONS LLC,                    §
                                             §
           Plaintiff,                        §
                                             §
   v.                                        §
                                             §
   BAKER HUGHES, A GE COMPANY,               §
                                                  CASE NO. 6:16-CV-286-JDK-KNM
   LLC, BAKER HUGHES OILFIELD                §
   OPERATIONS, LLC,                          §
                                                          Consolidated with
   WEATHERFORD                               §
   INTERNATIONAL, LLC,                       §
                                                  CASE NO. 6:15-CV-724-JDK-KNM
   WEATHERFORD/LAMB, INC.,                   §
                                                      Lead Consolidated Case
   WEATHERFORD US, LLP,                      §
   WEATHERFORD ARTIFICIAL LIFT               §
   SYSTEMS LLC, PEAK                         §
   COMPLETION TECHNOLOGIES,                  §
   INC.                                      §
                                             §
           Defendants.                       §


                               ORDER OF DISMISSAL

          Before the Court is a Joint Motion to Dismiss with Prejudice by the parties.

 Docket No. 34. The parties jointly request dismissal of all remaining claims and

 counterclaims with prejudice under Federal Rules of Civil Procedure 41(a)(2) and

 41(c).

          The Court, having considered this request, GRANTS the motion. It is

 therefore ORDERED that all claims and counterclaims in this matter are

 DISMISSED WITH PREJUDICE.




                                            1
Case 6:16-cv-00286-JDK-KNM Document 35 Filed 10/14/20 Page 2 of 2 PageID #: 236




       It is further ORDERED that all attorneys’ fees, costs of court, and expenses

 shall be borne by the party incurring the same.

       So ORDERED and SIGNED this 14th day of October, 2020.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE




                                          2
